Citation Nr: 0417700	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for the residuals of an 
injury (other than a cold injury) to the legs.

3.  Entitlement to service connection for the residuals of a 
cold injury to the arms and legs, to include the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a May 2001 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbosacral 
spine and for the residuals of an injury to the legs.  
Additionally, in two October 2001 rating decisions, the RO 
denied service connection for degenerative joint disease of 
the lumbosacral spine, the residuals of an injury (other than 
a cold injury) to the legs, and the residuals of a cold 
injury to the arms and legs.  The veteran has timely 
perfected an appeal of these determinations to the Board.  

On June 3, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


FINDINGS OF FACT

1.  With resolution of all reasonable doubt in the veteran's 
favor, the residuals of a cold injury to the feet had their 
onset during service.

2.  No competent medical evidence has been presented to show 
that the veteran currently has any residuals of a cold injury 
to the arms and legs.



CONCLUSIONS OF LAW

1.  The residuals of a cold injury to the feet were incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The residuals of a cold injury to the arms and legs were 
not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claim.  In a May 2001 letter, VA informed the veteran and his 
representative of the evidence necessary to substantiate a 
claims for service connection.  Additionally, the veteran was 
provided with a copy of the appealed May and October 2001 
rating decisions and the September 2001 statement of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the May 2001 letter asked the 
veteran to identify the name and address of any person, 
agency, or company that has records pertinent to his claim, 
including medical records, so that VA could obtain those 
records.  The letter also asked the veteran to inform VA of 
any additional information or evidence that might help 
support his claim.  Additionally, the letter informed the 
veteran that VA would obtain relevant records, including 
medical and employment records and records from any federal 
agencies.  Furthermore, the letter informed the veteran that 
it is his responsibility to ensure that VA receives all the 
evidence necessary to support his claims.  Moreover, in a 
November 2002 letter, VA provided the veteran with another 
opportunity to submit additional evidence concerning his 
appeal.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claim.  See Pelegrini, 17 Vet. App. 412.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for the residuals of a cold 
injury to the arms and legs, to include the feet, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

Service medical records are negative for complaints of a cold 
injury.

The record shows that the veteran served aboard the S.S. 
James Harrod on February 16, 1945 when the ship collided with 
another ship and had to be abandoned.  

In October 2001, the veteran underwent a VA cold injury 
protocol examination for the residuals of a cold injury to 
the arms and legs, to include the feet.  The veteran stated 
that, while he was in a boat during service, the temperature 
was very cold and, although he was well dressed at that time, 
his arms and legs felt cold.  

The examiner noted that the veteran's claims file and medical 
chart were not available for review.  The examiner stated 
that the veteran did not have any specific history.  
Regarding the veteran's hands and arms, the examiner reported 
the following findings: arms are warm to touch with no skin 
changes; hands are warm to touch with no skin changes; nails 
look normal; radial pulse is palpable; no arthritic changes 
noted; and no sensory changes present.  The examiner made the 
following observations of the veteran's feet: warm to touch; 
no sensory changes present; questionable minimal arthritic 
changes; nails look normal; plantar skin is normal; and skin 
has no discoloration.  The examiner then explained that only 
X-rays of the feet had been ordered because there were no 
residuals in the arms, legs or hands from cold injury.  X-
rays of the feet showed mild diffuse degenerative changes 
bilaterally.  The examiner diagnosed the veteran with cold 
injury to the arms and legs by history but reported that 
physical examination revealed no major residuals in the arms, 
hands or legs and maybe questionable minimal residuals in the 
feet.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

The veteran contends, in essence, that he currently has 
residuals of a cold injury to the arms and legs, to include 
the feet, that was incurred in or aggravated by service when 
he had to abandon ship and spend about two hours on a 
lifeboat in freezing weather.  He further asserts that he was 
treated in service for a cold injury.  

The Board observes that the veteran served aboard the S.S. 
James Harrod and that the ship experienced a collision in 
February 1945.  Therefore, despite the lack of historical 
records in the veteran's claims file, the Board finds 
credible the veteran's report of abandoning ship and being on 
a lifeboat for a couple of hours during cold weather.  

The Board observes that VA recognizes that the effects of a 
cold injury may not become apparent for many years.  VA 
Adjudication Procedure Manual M21-1, Part VI, par. 11.20.  
Further, the Board observes that the examiner who conducted 
the October 2001 VA cold injury protocol examination 
diagnosed the veteran with questionable minimal residuals of 
cold injury to the feet.  

In light of the foregoing, in the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for the residuals of a cold injury to the 
feet.  

However, with respect to the veteran's arms and legs, the 
Board observes that the VA examiner reported that physical 
examination revealed no major residuals in the arms, hands or 
legs.  The Board acknowledges that the veteran's claims file 
and medical chart were not available for review at the 
examination; however, the Board observes that this deficiency 
is of no import as the examination found no current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 38 
U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F3d 1328 
(Fed. Cir. 1997); Gilpin v. West, 155 F3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, the Board acknowledges the veteran's contention 
that he currently has residuals of a cold injury to his arms 
and legs; however, the Board observes that the veteran, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of a cold injury to the 
arms and legs; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residuals of a cold injury to the 
feet is granted.

Service connection for the residuals of a cold injury to the 
arms and legs is denied.


REMAND

The veteran contends, in essence, that he has back and leg 
disabilities that were incurred in or aggravated by service 
and that they have bothered him since service.  He asserts 
that he injured his back and legs while jumping four feet 
onto a lifeboat while abandoning ship.  As discussed above, 
the Board observes that the veteran was involved in an 
abandonment.  

A September 2000 office note from K. Liebman, M.D., shows 
that the veteran complained of back pain for roughly 50 to 55 
years and that the pain began after an incident where he had 
to jump a significant distance.  The note reflects that the 
pain starts in the back and radiates down both legs, with 
numbness extending from the anterior thigh to the shin and 
into the toes.  The note also reveals that the veteran 
experiences paresthesias in a similar distribution.  Finally, 
Dr. Liebman states that he does not think that the veteran's 
leg pain, paresthesias and numbness are secondary to a 
radiculopathy and that he would like to obtain an EMG 
(electromyograph) to rule out the possibility of a peripheral 
neuropathy resulting in the veteran's complaints.  

A subsequent October 2000 EMG report states that there is no 
evidence of a neuropathy or myopathy, that a radiculopathy is 
not excluded, and that clinical correlation is required.  

A January 2001 letter from Dr. Liebman to L. Casale, M.D., 
reports that a CT myelogram of the lumbar spine revealed 
extensive degenerative changes of the lumbar spine starting 
at L3-4 and extending down to 5-1, and that the changes 
provided a structural etiology of the veteran's symptoms of 
back pain and bilateral leg pain.  The letter also indicates 
that the veteran has extensive arthritic changes that are 
likely attributing to his back pain.  

Also of record is an October 2001 VA examination report that 
provides a diagnosis of degenerative joint disease of the 
lumbosacral spine but is silent as to any relationship 
between the veteran's degenerative joint disease of the 
lumbosacral spine and his period of service.  

Fulfillment of the statutory duty to assist under the VCAA 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

Since the underlying etiological bases for degenerative joint 
disease of the lumbosacral spine and the residuals of an 
injury (other than a cold injury) to the legs, to include 
pain, numbness and paresthesias, in the record on appeal have 
been called into question, the RO should schedule the veteran 
for a VA examination, to include a medical opinion as to 
whether the veteran's current degenerative joint disease of 
the lumbosacral spine and any residuals of an injury (other 
than a cold injury) to the legs, to include leg pain, 
numbness and paresthesias, are related to the veteran's 
service, to include jumping four feet from a ship onto a 
lifeboat.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of the 
veteran's current degenerative joint 
disease of the lumbosacral spine and any 
residuals of an injury (other than a cold 
injury) to the legs found, to include leg 
pain, numbness and paresthesias.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should 
specifically state (1) whether the 
veteran's current degenerative joint 
disease of the lumbosacral spine is 
related to service, to include an injury 
(other than a cold injury) incurred from 
jumping four feet from a ship onto a 
lifeboat and (2) whether any current 
residuals of an injury (other than a cold 
injury) to the legs, to include leg pain, 
numbness and paresthesias, are related to 
service, to include an injury (other than 
a cold injury) incurred from jumping four 
feet from a ship onto a lifeboat, .  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for degenerative 
joint disease of the lumbosacral spine 
and entitlement to service connection for 
the residuals of an injury (other than a 
cold injury) to the legs.  

3.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



